DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 was filed after the mailing date of the application on January 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “CLAIMS” is not sufficient.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 6, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1).
8.	As per Claim 1, Knies teaches that structures exist, each of which holds a collection of policies for controlling various operations and/or features of a cache (e.g., cache management policies).  These structures are indexed by an identifier referred to as a policy ID (PID) [0041].  A PID is a name given to a collection of parameters that control the behavior of a set of cache management structures.  Any value that provides insight into the initiator or requestor of a memory transaction (GPU) is used as a suitable PID [0042].  Since the GPU is requesting to store data in the cache, it would have been obvious to one of ordinary skill in the art that this means that the GPU processes a workload and is requesting to store data that results from the processing of the work item.  Thus, it would be obvious that it needs to detect the work item in order to request to store data that results from the processing of the work item.  Thus, Knies teaches a method of processing a workload in a graphics processing unit (GPU), the method comprising:  detecting a work item of the workload in the GPU; determining a cache policy for the work item [0041, 0042]; and operating at least a portion of a cache memory hierarchy in the GPU for at least a portion of the work item based on the cache policy ([0041, 0042], next level in the memory hierarchy, [0078]).

10.	As per Claim 6, Knies teaches wherein the cache policy is determined based on a memory request from a client [0041, 0042].
11.	As per Claim 12, Knies teaches further comprising:  monitoring one or more performance counters; wherein the cache policy for the work item is determined based on the one or more performance counters [0132, 0133], as discussed in the rejection for Claim 3.
12.	As per Claim 13, Knies teaches to use performance counters, it may be necessary to have the ability to slice counters by agent, and thus it may be necessary to have a few counters that are associated with a particular set of agents [0137].  It would be obvious to one of ordinary skill in the art that an agent processes the work item.  Thus, since an agent is mapped to the one or more performance counters, this means that the work item that the agent processes is mapped to the one or more performance counters.  Thus, Knies teaches wherein the cache policy for the work item is mapped to the one or more performance counters [0132, 0133, 0137].
.
14.	Claims 2, 7, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) in view of Mu (US007856530B1).
15.	As per Claim 2, Knies is relied upon for the teachings as discussed above relative to Claim 1.
	However, Knies does not expressly teach wherein the work item is detected based on information received from an application.  However, Mu teaches wherein the work item is detected based on information received from an application (caching policies can be constructed on the basis of parameters drawn from a variety of sources, including parameters associated with the data access event, such as information drawn from the data access request or response, some examples of parameters that may be used to construct cache policy definitions include a process ID, an application ID is an identifier for an application running in or accessing the data storage and retrieval system, a process ID is an identifier for a process running in or accessing the data storage and retrieval system, which process may be associated with an application ID, col. 10, lines 25-32, 34-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that the work item is detected based on information received from an application because Mu suggests that this way, the caching policy can be configured to respond to changes in system operating parameters, such as application performance requirements or workloads in order to have the optimal caching policy (col. 3, lines 39-42).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that the memory request comprises a work item identifier (ID) because Mu suggests that this makes it more efficient to determine the optimal cache policy for the work item (col. 10, lines 25-32, 36-38).
17.	As per Claim 10, Knies does not teach wherein the cache policy for the work item is determined based on an identity of the work item.  However, Mu teaches wherein the cache policy for the work item is determined based on an identity of the work item (col. 10, lines 25-32, 36-38).  This would be obvious for the reasons given in the rejection for Claim 7.
18.	As per Claim 11, Knies does not teach wherein the identity of the work item is mapped to the cache policy.  However, Mu teaches wherein the identity of the work item is mapped to the cache policy (col. 10, lines 25-32, 36-38).  This would be obvious for the reasons given for the rejection for Claim 7.
19.	As per Claim 14, Knies teaches further comprising:  monitoring one or more performance counters; wherein the cache policy for the work item is determined based on the one or more performance counters [0132, 0133], as discussed in the rejection for Claim 12.
	However, Knies does not teach wherein the cache policy for the work item is determined based on a combination of an identity of the work item and the one or more performance counters.  However, Mu teaches wherein the cache policy for the work item is determined based on an identity of the work item (col. 10, lines 25-32, 36-38).  Thus, this teaching from Mu can be implemented into the device of Knies so that the cache policy for the work item is determined .
20.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) in view of Alla (US 20150235338A1).
	Knies is relied upon for the teachings as discussed above relative to Claim 3.
	However, Knies does not teach wherein the at least one or the one or more performance counters is monitored by a driver.  However, Alla teaches a method of processing a workload in a GPU (GPU 16 may be predesigned to maintain performance counters, GPU 16 is executing instructions, [0098]).  An example of the performance counter includes number of L1 instruction cache misses [0100].  At least one of the one or more performance counters is monitored by a driver (driver 36 may monitor the values of the performance counters, [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that the at least one or the one or more performance counters is monitored by a driver as suggested by Alla.  It is well-known in the art to use a driver because it enables programs to access hardware functions without needing to know precise details about the hardware being used.
21.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) in view of An (US 20160147587A1).
	Knies is relied upon for the teachings as discussed above relative to Claim 3.
	However, Knies does not teach wherein at least one of the one or more performance counters is monitored by hardware detection logic.  However, An teaches wherein at least one of the one or more performance counters is monitored by hardware detection logic, and the performance counter monitors the hardware performance information between the GPU and the by using the hardware performance counter, the hardware performance information may be monitored at one or more points between the CPUs and the L1 data caches, the electronic system may have different architectures according to other example embodiments, such as adding video/graphics processing devices, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that at least one of the one or more performance counters is monitored by hardware detection logic as suggested by An.  It is well-known in the art that compared to software profilers, hardware counters provide low-overhead access to a wealth of detailed performance information related to caches.
22.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) in view of Farhan (US 20140156909A1).
	Knies is relied upon for the teachings as discussed above relative to Claim 1.
	However, Knies does not teach wherein the cache policy for the work item comprises a static cache policy.  However, Farhan teaches wherein the cache policy for the work item comprises a static cache policy (when the storage device has a static cache policy, the storage device can be initialized with a default cache policy, such as a most frequently used data cache policy, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that the cache policy for the work item comprises a static cache policy because Farhan suggests that some storage device do not support a dynamically optimizable cache [0030].
23.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) in view of Maiyuran (US 20180307487A1).
Knies is relied upon for the teachings as discussed above relative to Claim 1.
	However, Knies does not expressly teach wherein the cache policy for the work item comprises a dynamic cache policy.  However, Maiyuran teaches a GPU, and wherein the cache policy for the work item comprises a dynamic cache policy (GPU 614 hardware is reconfigured to match shader code based on a runtime profile, such as can change cache policy, [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that the cache policy for the work item comprises a dynamic cache policy because Maiyuran suggests that this way, the cache policy is optimized based on the shader code [0172].
24.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) in view of Taht (US 20190102302A1).
	Knies is relied upon for the teachings as discussed above relative to Claim 12.
	However, Knies does not teach wherein the cache policy comprises a first cache policy, the method further comprising:  determining a second cache policy for the work item based on the one or more performance counters; and selecting one of the first or second cache policies for the work item.  However, Taht teaches wherein the cache policy comprises a first cache policy, the method further comprising:  determining a second cache policy for the work item based on the one or more performance counters; and selecting one of the first or second cache policies for the work item (cache management policies, cache agent includes partition-specific counters, such as cache event counters, for monitoring and tracking various cache events, cache partition performance monitoring logic/circuitry collects the tracked events from counters, the cache partition performance monitoring logic circuitry writes the collected statistics to statistic registers, partition-specific statistics allow software to simultaneously compare the performance of two or more different policies in their respective partitions over the same time period, software can take advantage of the performance comparisons to dynamically choose the optimal configurations for prefetching, replacement policy, etc., [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knies so that the cache policy comprises a first cache policy, the method further comprising:  determining a second cache policy for the work item based on the one or more performance counters; and selecting one of the first or second cache policies for the work item because Taht suggests that this way, the optimal cache policy is selected [0037].
25.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knies (US 20160350232A1) and Taht (US 20190102302A1) in view of Maiyuran (US 20180307487A1).
	Knies and Taht are relied upon for the teachings as discussed above relative to Claim 16.
	However, Knies and Taht do not teach wherein the cache policy for the work item is selected based on a runtime learning model.  However, Maiyuran teaches a GPU, and wherein the cache policy for the work item is selected based on a runtime learning model [0172].  This would be obvious for the reasons given in the rejection for Claim 9.
26.	Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 20110078381A1).
27.	As per Claim 18, Heinrich teaches an apparatus comprising:  a graphics processing pipeline comprising one or more clients (graphics processing pipeline 400, that one or more of the PPUs 202 can be configured to implement, [0057]); a cache memory hierarchy configured to process memory requests from the one or more clients (vertex processing unit may read data that is stored in L1 cache 320 for use in processing the vertex data, [0058], cache lines in all levels (L1 and L2), [0078]).  The cache polices within the L1 cache are controlled by request type and a cache operation modifier sent with the request [0098].  The client (vertex processing unit) requests to read data that is stored in the L1 cache for use in processing a work item to process the vertex data [0058].  Thus, the client (vertex processing unit) processing a work item to process the vertex data include requesting to read data that is stored in the L1 cache.  Since Heinrich teaches determining a cache policy for the request for the at least one or more of the clients [0098, 0058], it would have been obvious to one of ordinary skill in the art that it determines a cache policy for the request that is needed to process the work item for the at least one or more of the clients.  Thus, Heinrich teaches policy selection logic configured to:  determine a cache policy for a work item for at least one of the one or more clients; and apply the cache policy to at least a portion of the cache memory hierarchy for at least a portion of the work item [0098, 0058].
28.	As per Claim 19, Heinrich teaches further comprising detection logic configured to detect the work item [0098], as discussed in the rejection for Claim 18.
29.	As per Claim 20, Heinrich teaches a memory subsystem comprising:  a memory interface; a cache memory hierarchy configured to process memory requests from one or more clients through the memory interface (L1.5 cache 335 may be included within the GPC 208, configured to receive and hold data fetched from memory via memory interface 214, and provide the requested data to SPM 310, [0041], L1 cache, L1.5 cache, L2 cache, [0067]); and policy selection logic configured to:  determine a cache policy for a work item for at least one of the one or more clients; and apply the cache policy to at least a portion of the cache memory hierarchy for at least a portion of the work item [0098, 0058], as discussed in the rejection for Claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611